Citation Nr: 0944795	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  04-31 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death and if so, whether the claim 
should be granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran had active military service from January 1977 to 
August 1977.  The Veteran died in July 1983; the appellant is 
the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Atlanta Regional Office (RO) in 
Decatur, Georgia that denied reopening of a previously-denied 
claim for service connection for the cause of the Veteran's 
death.  Jurisdiction over the case was subsequently 
transferred to the RO in Winston-Salem, North Carolina, which 
issued a Supplemental Statement of the Case (SSOC) in 
December 2006 that reopened the claim and denied the claim on 
the merits.

In July 2007 the Board issued a decision inter alia denying 
reopening of the claim, based on a finding that new and 
material evidence had not been received to reopen the claim.  
The appellant thereupon appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued a Memorandum Decision in June 2009 that vacated 
as much of the Board's decision that had denied reopening of 
the claim, and remanded the issue to the Board for 
readjudication consistent with the Court's decision.

The Board is bound by the Court's decision.  See Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the 
case" doctrine, appellate courts generally will not review 
or reconsider issues that have already been decided in a 
previous appeal of the same case; the Board is therefore not 
free to do anything contrary to the Court's prior action with 
respect to the same claim).

The Court's decision affirmed the Board's denial of three 
other issues included in the July 2007 decision; i.e., 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 3318; whether an RO rating decision in 
October 1983 that denied service connection for the cause of 
the Veteran's death was based on clear and unmistakable error 
(CUE); and whether RO decisions in September 1977, July 1978, 
and August 1979 that assigned disability ratings for the 
Veteran's left knee disability were based on CUE.  The issue 
identified on the title page is the only issue remaining on 
appeal before the Board. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
Veteran's death was denied in an unappealed rating decision 
dated in October 1983.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim.

3.  The Veteran died in July 1983 of a head injury sustained 
in a traffic accident.

4.  At the time of his death, service connection was in 
effect for a left knee disability.

5.  The Veteran's service-connected left knee disability did 
not cause the traffic accident that resulted in his death.





CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim for service connection for the cause of the Veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009)

2.  A disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts entitlement to service connection for 
the cause of the Veteran's death.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

I.  Claim to Reopen

Entitlement to service connection for the cause of the 
Veteran's death was denied in an unappealed rating decision 
dated in October 1983 because the evidence failed to 
establish that his service-connected left knee disability 
caused the July 2003 motor vehicle accident in which the 
Veteran sustained fatal head injuries.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence received since the October 1983 rating decision 
includes letters from Dr. JEB supporting the appellant's 
contention that the Veteran's service-connected left knee 
disability played a causal role in the motor vehicle accident 
resulting in his fatal injuries.  These letters are not 
cumulative or redundant of the evidence previously of record.  
Moreover, they are sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, they 
are new and material, and reopening of the claim is in order.

II.  Reopened Claim

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In December 2004, after the issuance of the rating decision 
on appeal, the RO sent the appellant a letter advising her of 
the elements required to establish entitlement to service 
connection for cause of death.  Subsequently the RO sent the 
appellant a letter in May 2007 providing appropriate notice 
with respect to effective-date element of the claim.  
Although these letters were sent after the initial 
adjudication of the claim, the Board finds there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
receipt of all pertinent evidence, the originating agency 
readjudicated the appellant's claim.  There is no indication 
in the record or reason to believe the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
Moreover, as explained below, the Board has determined 
service connection is not warranted for the cause of the 
Veteran's death.  Consequently, no effective date will be 
assigned, so the failure to provide earlier notice with 
respect to that element of the service connection claim is no 
more than harmless error.
 
The Board also finds the appellant has been afforded adequate 
assistance in regard to the claim.  The Veteran's full 
service treatment records (STRs) and VA treatment records are 
in the claims files.  The appellant contends the Veteran's 
death in a traffic accident was due to a service-connected 
disability, and as explained below the RO contacted the 
relevant state and local law enforcement agencies in an 
unsuccessful effort to obtain accident reports.  In addition, 
the originating agency obtained an appropriate medical 
opinion in response to the cause of death claim.  Neither the 
appellant nor her representative has identified any other 
evidence that could be obtained to substantiate the claim, 
and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the appellant.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Service connection for the cause of a veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or 
aggravated by active service; one that may be presumed to 
have been incurred or aggravated during such service; or one 
that was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

To establish service connection for the cause of a veteran's 
death, evidence must show a disability incurred in or 
aggravated by active service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death it, 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran suffered fatal head injuries in an accident in 
which the truck he was driving rear-ended another truck on 
the highway.  The accident occurred on July 12, 1983, at 6:00 
a.m. on Interstate Highway 20; the Veteran died six days 
later on July 18, 1983.

The appellant contends the Veteran's service-connected left 
knee disability prevented the Veteran from operating the 
brake and clutch pedals, resulting in the fatal accident.

In support of her claim the appellant submitted a copy of the 
Georgia code, Article 7, Section 40 relating to the issue and 
regulation of commercial drivers' licenses and amended in 
1989 in compliance with the Federal Commercial Motor Vehicle 
Safety Act of 1986 and requiring commercial drivers to pass 
physical evaluation standards.  The appellant contends the 
Veteran would have been denied a commercial driver's license 
due to his knee instability, had the standards been in place 
in 1983.

The appellant also submitted a photograph of the 1974 
International Harvester Corporation (IHC) truck the Veteran 
had bought in 1983 as evidence the truck was in good shape 
prior to the fatal accident, and sales records showing the 
Veteran purchased said IHC truck in October 1982.  She also 
submitted photos of the truck at the accident scene, which 
appear to show the truck was hit directly in the front of the 
cab and remained upright.

There are no traffic accident or investigation reports of 
record.  The ambulance trip report states the Veteran was 
trapped inside the cab, unconscious, and was extricated and 
taken first to Higgins General and then to Floyd Medical 
Center.  The ambulance trip report provides no details of the 
weather conditions or other factors of the accident.

Treatment records from Floyd Medical Center show the Veteran 
was admitted with lung compression and severe head injury 
secondary.  The Veteran was comatose on admission.  There 
were no prior history of pulmonary disorder, no history of 
routine medications and no history of medication allergies.  
The death summary notes final primary diagnoses of severe 
brain and brain stem contusion; right parietal fracture; 
extensive fracture at the base of the skull; fracture of the 
right zygoma; pulmonary contusions right side; and extensive 
lacerations and abrasions. 

The claims files contain VA treatment notes the appellant 
contends support her theory of causation.  A VA special 
orthopedic examination, performed by Dr. AMT in June 1978, 
noted the Veteran's left leg was thinner and one inch shorter 
than the right leg, and also noted instability of the left 
knee.  A VA special orthopedic examination by Dr. RBP in July 
1982 noted a slight amount of atrophy of the left thigh and 
history of ligament repair.  
  
The record contains a letter from Dr. JEB, an orthopedic 
surgeon, dated in July 2004.  Dr. JEB reviewed the file and 
asserted the Veteran had been misdiagnosed in service with 
chondromalacia patella instead of the actual disorder, which 
was injury to the anterior cruciate ligament (ACL).  Dr. JEB 
noted VA treatment records dating from 1978 to 1982 in which 
various VA physicians had noted weakness and instability of 
the knee and had tried to stabilize ACL, all without success.  
Dr. JEB stated that after reading the file he was satisfied 
the Veteran had an unstable knee, which was the knee that 
operated the clutch of the truck in which the Veteran died.  
Dr. JEB stated he was also satisfied the unstable knee had a 
direct result in the Veteran's inability to control the truck 
with his left lower extremity, and therefore must have 
contributed to the accident in which the Veteran lost his 
life. 

The appellant submitted a Statement in Support of Claim in 
July 2005 asserting the Veteran had left their home on July 
11, 1983, telling her he had some local runs to make in 
Savannah, but instead was sent on a long-distance run to 
Alabama and was killed in an accident near the Alabama-
Georgia State line.  She also stated the Veteran had a stick-
shift truck, and the continued pressure of the clutch and 
brake pedals had caused wear-and-tear on his knee.

Dr. JEB submitted a second letter, this one dated in February 
2005, in which he stated that a commercial driver's license 
was not required for persons driving 18-wheeler trucks at the 
time of the Veteran's death.  In 1983, when the Veteran died, 
it was necessary to use both legs to stop an 18-wheeler, one 
on the clutch pedal and one on the brake pedal; it was not 
possible to stop a truck by pressing down on the brake with 
the right foot only.  The accident in question involved the 
Veteran hitting an 18-wheeler in front of him because he was 
unable to stop, because his left knee instability made it 
impossible to apply the proper pressure to the clutch and the 
brake simultaneously.  Dr. JEB stated the Veteran's knee 
underwent a pivot shift mechanism when he tried to depress 
the clutch, causing significant pain and inability to 
maintain pressure on the clutch, so applying pressure on the 
brake with the right leg had no effect on stopping the truck.  
Dr. JEB stated that although VA did not have the means to 
prove or disprove this sequence of events, it was certain to 
a reasonable degree of medical probability that this was the 
mechanism that caused the accident that in turn resulted in 
the Veteran's severe brain injury and eventual death.

In October 2005 the RO contacted the Rome County (Georgia) 
Police Department, the Floyd County (Georgia) Sheriff's and 
Police Departments, and the Georgia State Patrol in an effort 
to obtain accident reports pertaining to the fatal truck 
accident, but those agencies responded that they either had 
not investigated the accident or that any such records would 
have been destroyed after 10 years.   

In September 2006 the claims files were reviewed by Dr. JCM, 
a physician with the VA outpatient clinic.  Dr. JCM noted the 
opinion letters by Dr. JEB, cited above, but stated Dr. JEB's 
opinions constituted conjecture.  The Veteran apparently felt 
well enough to undertake his trip, and there was no evidence 
in the form of traffic reports indicating the Veteran had any 
difficulty operating the vehicle.  Accordingly, it was 
conjecture on the part of Dr. JEB to create a scenario in 
which the Veteran's knee injury was construed as the basic 
cause of the motor vehicle accident.  In Dr. JCM's opinion, 
the Veteran's knee injury could not be connected to the 
accident without resorting to unfounded speculation.

Dr. JEB submitted a letter in February 2007 responding to the 
opinion of Dr. JCM above.  Dr. JEB stated the Veteran would 
logically have attempted to suddenly stop his truck, a 
maneuver not ordinarily done during driving and one the 
Veteran may never have had to perform before.  However, 
nobody knows whether the Veteran tried to stop his truck from 
hitting the vehicle in front of him; there will never be any 
records that corroborate Dr. JEB's theory or any other theory 
anyone proposes.  The Veteran's medical records show beyond 
question that he had a global instability of the knee, which 
would have been very painful during a pivot shift.  Dr. JEB 
stated VA should continue to look at the case and, "try to 
have on your fairness hat."

On review of the evidence above, the Board cannot find the 
Veteran's service-connected left knee disability caused, or 
materially contributed to cause, his death.

There is no doubt the Veteran's left knee disability caused 
instability of the knee joint and stiffness and shortening of 
the left leg; this is established by contemporaneous medical 
examinations as well as by the opinion letters of Dr. JEB.  
However, there is simply no persuasive evidence the Veteran's 
left knee disability, rather than some other factor, caused 
him to be unable to stop his truck.

The Board notes the accident occurred at 6:00 a.m. and the 
Veteran had apparently been on the road for a number of 
hours, having left home the previous day according to the 
appellant's statement; accordingly, driver fatigue cannot be 
discounted.  There are no police reports available to detail 
weather, visibility, congestion, road construction, or other 
potentially significant factors.  The Board concludes that 
any attempt to identify any specific cause or contributing 
cause to the accident is speculation.

The Board has carefully considered the opinion letters 
submitted by Dr. JEB, in which Dr. JEB asserts an opinion the 
Veteran's left knee instability caused the fatal accident.  
The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

The Board acknowledges Dr. JEB's credentials as an orthopedic 
specialist and finds he is competent to assert the Veteran 
had global instability of the knee that would have made 
shifting gears painful.  However, Dr. JEB's opinion 
presupposes that a sudden stop necessarily causes more stress 
on the left leg than normal traffic; in fact, the pressure 
required to depress the clutch pedal is the same in an 
emergency stop as in a non-emergency stop (unlike the brake 
pedal, operated by the right leg, which is depressed harder 
in an emergency stop).  Also, absent witness statements or 
other forensic evidence (skid marks, etc.) it is speculation 
to postulate the Veteran saw a hazard and attempted to avoid 
it by depressing the brake and the clutch. 

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, the Board has considered the lay evidence 
submitted by the appellant in the form of her correspondence 
to VA and such items as the revised Georgia commercial driver 
regulations, photographs of the truck before and after the 
accident, and truck purchase record. 

The Board must consider the purpose for which lay evidence is 
offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
In this case, the appellant's purpose has been to show that 
the Veteran's truck was in good repair, that the Veteran 
would arguably not have been granted a commercial driver's 
license under the revised statute, and that the necessary 
conclusion is the left knee disorder caused the accident.  
However, the documents lead to no such conclusion.  The 
truck's brakes may or may not have failed at the time of the 
accident (the record is silent in that regard), and the 
Veteran may or may not have been well-advised to pursue a 
career as a long-distance truck driver although he had an 
unstable left knee.  Nothing in the lay evidence points to 
the left knee disorder as having caused the fatal accident.

While the Board is sympathetic toward the appellant, the 
Board is bound by law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 
503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  In this case, the evidence simply does not show the 
Veteran's service-connected left knee disability caused or 
materially contributed to cause his death, and the claim must 
therefore be denied. 
 
Because the evidence preponderates against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 54; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

   
ORDER

New and material evidence having been presented, reopening of 
the claim for service connection for the cause of the 
Veteran's death is granted.

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


